Citation Nr: 0932791	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for headaches, to 
include as secondary to service-connected bursitis of the 
right shoulder.

4.  Entitlement to an initial compensable evaluation for 
bursitis of the right shoulder.

5.  Entitlement to an initial compensable evaluation for 
genital herpes.

6.  Entitlement to an initial compensable evaluation for 
eczema also claimed as dermatitis and scalp psoriasis.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from May 1992 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran filed her original claim in 
February 2005.  At that time, she requested entitlement to 
service connection for the following: bronchitis; caesarian 
section; carpal tunnel syndrome; cervical dysplasia; 
dermatitis; endometriosis; gastroenteritis; genital herpes; 
headaches; hypothyroidism; pneumonia; purified protein 
derivative (PPD) (also claimed as tuberculosis); and right 
shoulder bursitis.  A July 2005 rating decision granted 
entitlement to bronchitis and assigned a 30 percent 
disability rating.  The remaining claims were denied.  In May 
2006, the Veteran submitted a notice of disagreement (NOD) 
with the denial of service connection for the following: 
dermatitis; gastroenteritis; genital herpes; headaches; 
hypothyroidism; tuberculosis; and right shoulder bursitis.  
In April 2007, the RO issued a Statement of the Case (SOC) 
with regard to the issues of gastroenteritis, headaches and 
tuberculosis.  The Veteran timely perfected her appeal of 
these issues in June 2007.
In an April 2007 rating decision, the RO granted entitlement 
to service connection for hypothyroidism, assigning a 10 
percent disability rating and granted noncompensable 
disability ratings for genital herpes, right shoulder 
bursitis and eczema.  The Veteran submitted a NOD in June 
2007 with the noncompensable disability ratings assigned for 
genital herpes, right shoulder bursitis and eczema.  A SOC 
was issued in June 2007 but the Veteran did not submit a VA 
Form 9 [Substantive Appeal] to perfect these issues.  The RO, 
however, certified these issues as being on appeal and the 
Veteran's representative submitted argument on these claims 
to the Board.  Inasmuch as the RO has taken actions to 
indicate to the Veteran that the issues are on appeal, and it 
took no steps to close the appeal, the requirement that there 
be a substantive appeal is deemed waived.  See Percy v. 
Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009); 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per 
curiam order).

The Board observes that although the Veteran initially 
submitted a NOD with respect to the denial of her claim of 
entitlement to service connection for hypothyroidism, that 
claim was subsequently granted.  The Veteran did not indicate 
she disagreed with the assigned 10 percent disability rating.  
As such, this issue has been resolved and is not before the 
Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The issues of entitlement to: service connection for 
gastroenteritis and headaches; and initial compensable 
disability ratings for genital herpes and eczema are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Veteran will be notified if further 
action of her part is required.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that tuberculosis is the result of a disease or injury in 
service.

2.  The evidence of record shows pain without limitation of 
motion or function in the right shoulder.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected right shoulder 
disability is inadequate.


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  The schedular criteria for an initial compensable rating 
for bursitis of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Codes 5019 
- 5201 (2008).

3.  The criteria for referral of service-connected right 
shoulder bursitis for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all the required statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  See 38 C.F.R. § 3.159 
(2008).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if there is a favorable disposition of the 
claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in March 2005 was sent by VA to 
the Veteran in accordance with the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate her claims; what information and evidence that 
VA will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist her 
in obtaining evidence, but that it was her responsibility to 
provide VA with any evidence pertaining to her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for tuberculosis, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
VA's duty to notify in this case has been satisfied.  
Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.

With regard to the service connection claim, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran's VA treatment records and private medical 
records reflect the fact that she currently seeks medical 
treatment for her ailments.  There is no indication that the 
Veteran has a current diagnosis of tuberculosis, nor does she 
so assert.  As these treatment records are current and 
thorough, the Board finds that the preponderance of the 
medical evidence is against a current diagnosis of the 
claimed disorder.  An examination is not required.  See 
McLendon, supra.  

Regarding the Veteran's claim of entitlement to an initial 
compensable disability rating for right shoulder bursitis, 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).
The RO provided the Veteran with appropriate VA examinations 
in March 2007 and January 2009.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since she was last examined.  See 38 C.F.R. § 3.327(a) 
(2008).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The March 2007 and January 2009 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

Certain chronic diseases, including tuberculosis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2008).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

The Board notes that all of the evidence of record, including 
service and post-service treatment records, do not establish 
treatment for or a diagnosis of tuberculosis.  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed 
tuberculosis, service connection may not be granted.  See 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

In this case, there is no objective medical evidence of 
record of a current diagnosis of or any treatment for 
tuberculosis.  Furthermore, the Veteran has testified that 
she does not currently have a diagnosis of tuberculosis, but 
that she is concerned that tuberculosis may develop in the 
future.  Accordingly, the Veteran's claim fails on the basis 
of Hickson element (1), current diagnosis.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  

Initial Compensable Disability Rating

The Veteran's service-connected right shoulder bursitis is 
currently evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019-5201 (2008).  The Veteran 
contends that the symptomatology of her service-connected 
disability is more severe than contemplated by the currently 
assigned noncompensable disability rating.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the function loss, with respect to all of these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2008).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the Diagnostic Codes governing limitation of motion 
should be considered.

Assignment of Diagnostic Code

The Veteran is currently assigned a noncompensable disability 
rating for right shoulder bursitis, under Diagnostic Codes 
5019-5201 [bursitis; arm, limitation of motion].  See 38 
C.F.R. § 4.27 (2008) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Bursitis is rated based on limitation of motion of affected 
part.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008).  
The Board therefore concludes that rating the right shoulder 
disability based on limitation of motion under Diagnostic 
Code 5201 is most appropriate in this case.  The medical 
evidence shows that the right shoulder disability is 
manifested primarily by limitation of motion.  The Veteran 
and her representative have not suggested a more appropriate 
diagnostic code.

Specific Rating Criteria

The Veteran is right-handed.  Thus, her right upper extremity 
is considered her major extremity for rating purposes.  See 
38 C.F.R. § 4.69 (2008).

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the major upper 
extremity: to 25 degrees from side, a 40 percent rating; 
midway between side and shoulder level, a 30 percent rating; 
and at shoulder level, a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2008).  

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2008).

Analysis

Post-service treatment records from 2005 to 2009 show pain in 
the right shoulder with no evidence of limitation of the 
motion or function.  In a March 2007 VA examination, the 
examiner noted that the Veteran's range of motion was within 
normal limits and her examination was unremarkable regarding 
pain and fatigue in the right shoulder.  The examiner noted 
that there were no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, subluxation or 
guarding of movement in the right shoulder.  Flexion was to 
180 degrees, abduction to 180 degrees, external rotation to 
90 degrees, and internal rotation to 90 degrees.  The 
examiner noted that joint function in the right shoulder was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.
In a January 2009 VA examination for the right shoulder, the 
examiner noted pain in the right shoulder with full range of 
motion.  Flexion was to 180 degrees without pain.  Abduction 
was to 180 degrees without pain.  Internal and external 
rotations were to 90 degrees without pain.  The examiner 
noted no additional limitation of motion with repetitive use.  

Based on the medical evidence discussed above the Board finds 
that a compensable rating is not warranted under Diagnostic 
Codes 5019, 5201.  See 38 C.F.R. § 4.71a (2008).  The medical 
evidence of record shows the Veteran has full range of motion 
of the right shoulder.  Furthermore, the record shows no 
evidence of functional limitation in the right shoulder.  See 
DeLuca, supra.

Fenderson Considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.  There is no basis on which to assign a 
compensable rating at any time, to include under 38 C.F.R. §§ 
4.40 and 4.45.  Even taking into consideration the Veteran's 
complaints of pain, she has consistently demonstrated full 
range of motion of the right upper extremity.

Conclusion

The preponderance of the evidence is against a compensable 
rating for the Veteran's right shoulder bursitis for the 
entire appeal period.  As a preponderance of the evidence is 
against the award of a compensable rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor her representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that her right shoulder bursitis is more severe 
than is reflected by the currently assigned rating.  See 
Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant].  Moreover, the Veteran and her representative have 
not identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
right shoulder bursitis and the Board has been similarly 
unsuccessful.

The record does not show that the Veteran has required 
frequent hospitalizations for her service-connected 
disability.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's right shoulder bursitis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).


ORDER

Entitlement to service connection for tuberculosis is denied.

Entitlement to an initial compensable evaluation for bursitis 
of the right shoulder is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate 
the Veteran's remaining claims on appeal.

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

With regard to the Veteran's claim for entitlement to service 
connection for gastroenteritis, the Board notes that service 
records indicate treatment for stomach problems diagnosed as 
gastritis in January 1998 and gastroenteritis in November 
2002.  Service records show multiple occasions of treatment 
for complaints of diarrhea, stomach pain, and nausea from 
1998 until service discharge in 2003.
Post-service treatment records show complaints of and 
treatment for chronic diarrhea, nausea, and stomach pain from 
2005 to present.  Records also show possible diagnoses of 
gastroenteritis and diverticulitis.  An October 2006 examiner 
ruled out Irritable Bowel Syndrome.  Treatment records 
indicate that the Veteran has also been treated for 
gastroesophageal reflux disease and hemorrhoids.  See 2005 VA 
treatment records.

At a January 2009 hearing, the Veteran testified that she has 
had stomach problems ever since service and continues to have 
these problems today.  She reported that she has frequent, 
urgent bowel movements that come on suddenly.  See June 2009 
hearing transcript, p. 27.

The Board finds that the first and second elements of 
McLendon above have been met.  See McLendon, supra.  However, 
with regard to the question of medical nexus, this case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern the relationship, if any, between the 
Veteran's current stomach disorder and her in-service 
treatment for stomach problems, to include gastroenteritis.  
These questions must be addressed by an appropriately 
qualified medical professional.  A medical opinion is 
therefore necessary.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

With regard to the Veteran's claim of entitlement to service 
connection for headaches secondary to right shoulder 
bursitis, the Board notes evidence of treatment for headaches 
in service beginning in 1995.  The Veteran complained of 
headaches simultaneous with right shoulder pain on multiple 
occasions during service.  


Post-service discharge records show complaints of and 
treatment for headaches related to right shoulder pain 
beginning in 2005.  Therefore, in accordance with McLendon, 
the Board finds that a VA examination is necessary to 
determine whether the Veteran's headaches are caused or 
aggravated by service-connected right shoulder bursitis.  See 
McLendon, supra.

Regarding the Veteran's claim of entitlement to initial 
compensation for genital herpes, the Veteran recently 
testified that her disorder has worsened.  She claimed that 
her outbreaks are more frequent and severe since her last VA 
examination in 2007.  See June 2009 hearing transcript, p. 9.  
Therefore, the Boards finds that a new VA examination is 
necessary, per VA's duty to assist, in order to determine the 
Veteran's current disability picture.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2008).

Regarding the Veteran's claim of entitlement to initial 
compensation for eczema including dermatitis and psoriasis, 
the VA treatment records show treatment for eczema of the 
hands, including dermatitis and psoriasis of the scalp.  See 
July 2007 VA treatment record.  In March 2007, a VA examiner 
diagnosed eczema on the bilateral middle fingers, but failed 
to provide a measurement of the rash.  Further, the examiner 
failed to include a discussion of Veteran's skin disorder 
with regard to the scalp, to include measurements of the 
rash.  The examiner provided no discussion regarding 
psoriasis or dermatitis.  Therefore, a VA examination to 
determine the Veteran's current disability picture is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated her for her 
stomach disorder, headaches, genital 
herpes, and skin disorder since 2007.  
After securing the necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.

2.  The Veteran should then be scheduled 
for VA examinations with the appropriate 
examiners in order to determine the 
nature, severity and etiology of the 
Veteran's current stomach disorder, 
headaches, genital herpes, and skin 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examinations, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

With regard to the Veteran's stomach 
disorder, the examiner should advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
the Veteran's stomach disorder relates to 
service.  In this respect, the examiner 
should consider the Veteran's service 
treatment records and discharge report.  
The examiner should provide a complete 
rationale for conclusions reached.

With regard to the Veteran's headache 
disorder, the examiner should: 

Advance an opinion on the likelihood 
(likely, at least as likely as not, 
not likely) that the Veteran's 
headache disorder relates to 
service.  In this respect, the 
examiner should consider the 
Veteran's service treatment records 
and discharge report.  


In addition, the examiner must 
provide an opinion as to whether the 
Veteran's headache disorder is 
caused by or aggravated by service-
connected right shoulder bursitis.  
The examiner should provide a 
complete rationale for conclusions 
reached.

With regard to the Veteran's genital 
herpes, the examiner must provide a 
complete and thorough examination to 
include the severity and frequency of 
outbreaks.  The examiner must also 
include the measurements of any 
observable lesions at the time of 
examination and discuss the treatment 
method prescribed.

With regard to the Veteran's skin 
disorder, to include eczema, dermatitis, 
and psoriasis, the examiner must provide 
a complete examination of all affected 
areas.  The examiner must provide a 
complete description, including 
measurements, of each affected area and 
discuss the method of treatment 
prescribed.

The examiners should set forth their 
complete findings for each of the 
disorders discussed above in the 
examination reports.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the Veteran 
and her representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


